Citation Nr: 0943229	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-06 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to 
December 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Buffalo, 
New York Department of Veterans' Affairs (VA) Regional Office 
(RO).

In an August 2009 statement, the Veteran raised a claim for 
entitlement to service connection for a psychiatric disorder 
as secondary to his service-connected degenerative disc 
disease of the lumbar spine.  The Board notes that while the 
RO previously adjudicated a claim for entitlement to service 
connection for post traumatic stress disorder, in view of the 
decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F.3d 
1330 (Fed.Cir.2008), a new and separate claim is raised by 
the Veteran.  In Boggs, the Federal Circuit found that a 
claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury, when it is an independent claim based on distinct 
factual bases.  Id.; see Ephraim v. Brown, 5 Vet.App. 549, 
550 (1993); see also Clemons v. Shinseki, 23 Vet.App. 1 
(2009).  As this claim is not presently in appellate status 
before the Board, this matter must be referred to the RO for 
appropriate action.

The Board notes that the issue of service connection for 
orchalgia, left side, residual of surgery for varicocele 
(formerly evaluated as scrotal varicosity), was granted by a 
January 2007 rating decision.  Therefore, the Board finds 
that as this issue was granted in full, it is not in 
appellate status before the Board and need not be addressed 
further.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for an 
initial disability rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  

In statements and testimony presented throughout the duration 
of the appeal, the Veteran contends that his current lumbar 
spine disability warrants an initial disability rating in 
excess of 40 percent due to increasing symptoms with back 
pain that radiates down into his lower extremities.  The 
Veteran asserts, in several statements, that he is currently 
unable to work, that he has been unable to work since 
November 2005 due to his back disability and that he is 
totally disabled.  In an August 2009 statement, the Veteran 
also reported that he is currently in a wheelchair due to the 
symptoms of his lumbar spine disability which has gotten 
progressively worse.  

Statements from the Veteran's employers, received in May 
2007, reflect that he was terminated due to his attendance in 
November 2005.  The evidence of record does not show that the 
Veteran has been employed since that time.  

In a January 2007 Social Security Administration (SSA) 
decision, the Veteran was found to be disabled after June 26, 
2006 due to a motor vehicle accident.  The SSA also concluded 
that after June 26, 2006 the Veteran had the residual 
functional capacity to perform sedentary work which was 
limited by the inability to rotate the cervical spine to the 
degree required for full motion of the head from side to 
side, the inability to push/pull controls and he must change 
positions frequently.  This decision determined that even 
though he worked from September 2005 to November 2005, the 
Veteran had not engaged in substantial gainful activity since 
July 2004.  In addition, the SSA found that, beginning on 
June 26, 2006, considering the Veteran's age, education, work 
experience and residual functional capacity, there were not a 
significant number of jobs in the national economy that he 
could perform.  Finally, the SSA decision concluded that the 
Veteran was disabled due to a lumbar and cervical spine 
dysfunction.  

Private and VA medical records from April 2004, within a year 
of the date of his claim, to February 2008, reflect that the 
Veteran has been continually treated for symptoms related to 
his lumbar spine disability, including complaints of pain 
radiating into the lower extremities.  During this period the 
Veteran was taking medication and has had epidural steroid 
injections into his spine to relieve the pain due to this 
disability.  Medical evidence during this time reflects that 
the Veteran reportedly injured his back in October 2003 while 
pheasant hunting and again in November 2005 while performing 
job duties at a hotel moving mattresses and pulling up 
carpet.  Range of motion findings during this period reflect 
that flexion of the lumbar spine ranged from 60 degrees to 
full flexion with notations indicating the Veteran could 
touch his knees, extension ranged from 10 degrees to full 
extension , lateral flexion ranged from 20 degrees to 45 
degrees (more than full lateral flexion) bilaterally, and 
rotation was full bilaterally.  Strait leg raising during 
this period was noted as negative at times and had ranged at 
other times from 30 degrees to 90 degrees.  The record also 
reflects significant treatment for a non service-connected 
cervical spine disability with radicular symptoms and the 
Veteran has had surgery on the cervical spine only.  

An August 2004 private chiropractic and physical therapy 
treatment report reflects that the Veteran complained of 
symptoms involving low back pain and left sciatica.  The 
Veteran's lumbar range of motion at this time included 
extension to 10 degrees, left rotation to 15 degrees and 
right rotation to 20 degrees, all with pain.  

In a December 2004 private medical report, the Veteran's 
private physician noted that the Veteran was currently, 
permanently disabled from work.

A January 2005 private neurological evaluation of the low 
back revealed normal sensation to pin prick, light touch, 
temperature, and vibration sense throughout.  Deep tendon 
reflexes were 2+ at biceps, triceps, brachioradiali, patellae 
and ankle jerks.  Gait was within normal limits.  Strait leg 
raising was negative in both legs.  The Veteran was able to 
touch his toes while standing.  Lateral extension was 
approximately 45 degrees in both directions and extension was 
30 degrees.  There was pain with palpation over the left 
sacroiliac joint.

In February 2005, electromyography (EMG) and nerve conduction 
velocity (NCV) testing revealed no electrophysiological 
evidence of radiculopathy.

In a March 2005 statement, made pursuant to the Veteran's 
claim for SSA disability benefits, Veteran's private treating 
physician reported that he could stand and walk less for less 
than two hours a day, sit for only one to two hours, lift 
only five pounds and had limited foot controls and other 
related back problems.  

In a May 2005 SSA physical residual functional capacity 
assessment, a medical consultant found that the March 2005 
statements made by the Veteran's private treating physician 
were not supported by the medical evidence as the private 
treating physician was not a back specialist and the evidence 
did not functionally show a marked impairment.

In a November 2005 VA examination, the Veteran reported that 
since injuring his back in 2003, he continued to have 
worsened back pain and complained of low back pain which 
radiated down his left leg.  His treatment at this time 
included taking ibuprofen and limited duty at work.  Flare-
ups averaged about once per week and lasted approximately 
three days with more pain and limitation but the Veteran was 
not bed bound.  He reported that over the past year that, in 
a period of a week or a month, his private physician had told 
him to take it easy and to limit activities during a flare-
up.  No bowel or bladder incontinence was reported.  The 
Veteran used no cane, crutches, walker or back brace.  He 
could walk for 50 minutes and was noted to have a fairly 
normal gait.  The Veteran had a few spinal injections for his 
back.  He was able to fulfill the activities of daily living 
of bathing, dressing, cleaning, cooking, eating and driving 
with limitations in repetitive bending, lifting and twisting.  
At this time the Veteran had been working at a hotel and had 
not missed any days from work because of his back in the last 
two months.  

A physical examination of the lumbar spine revealed that the 
Veteran was able to stand erect and the lumbosacral spine 
showed no abnormality of color, deformity, swelling or 
atrophy.  Palpation elicited no abnormality of temperature, 
crepitus or swelling.  A slight tenderness of the 
paravertebral muscles was noted.  Range of motion of the 
lumbar spine revealed forward flexion to 85 degrees, with 
pain at 75 to 85 degrees, extension to 30 degrees, with pain 
from 25 to 30 degrees, left and right side bend to 30 
degrees, with pain from 25 to 30 degrees, and left and right 
rotation to 40 degrees, with pain from 35 to 40 degrees.  No 
changes were noted with repetitive motion.  The Veteran was 
able to raise up on his tiptoes and heels.  Strait leg raises 
were 90 degrees bilaterally.  Sensation to light touch over 
the bilateral feet was normal.  Bilateral reflexes of the 
knees and ankles was +2.  Hip and knee flexors and extenders, 
ankle-foot dorsiflexors and plantarflexors, big toe extenders 
and foot everters were all 5 in strength and normal.  X-rays 
from August 2004 and November 2004 demonstrated L5-S1 
moderate degenerative disc disease, diffuse facet 
degenerative joint disease in L1 through L5, and an 
abnormality in the L3-L4 vertebral level, possibly 
representing post traumatic arthritis. 

A December 2005 private medical report reflects that the 
Veteran was treated at a hospital emergency room for 
complaints of back pain, diagnosed as lumbar back strain.  

Several private evaluations from December 2005 to May 2006, 
conducted for the purposes of obtaining workman's 
compensation from the state of New York, reflect that a 
private physician found that the Veteran was not working, 
disabled from his regular/work duties and that this was a 
total disability.  

In a March 2006 letter, the Veteran's private treating 
physician reported that the Veteran has had additional 
instances of re-injury to the back related to such episodes 
as hunting and lifting a heavy carpet.  He also noted that 
the Veteran had persistent complaints of pain and numbness in 
the back and both legs.  The physician stated that the 
Veteran's condition was definitely worse, such that he was 
unable to do even light physical work including lifting, 
pushing or pulling weights in the range of five to 10 pounds.  
Finally, the physician concluded that the problems have not 
lessened over the past one to two years.

In a June 2006 private medical report, the Veteran was 
treated at a hospital emergency room for injuries resulting 
from a motor vehicle accident.  The Veteran was diagnosed 
with cervical spine strain.  Subsequent private medical 
records from June 2006 to August 2006 reflect that, since the 
accident, the Veteran has had severe lower back pain 
radiating down the left leg and he was wearing a lumbar 
brace.  Range of motion at this time was noted to be quite 
limited,  reflexes were intact and symmetrical throughout and 
strait leg raising was negative in June 2006 and positive at 
30 degrees in August 2006.  

In an August 2006 private examination, an independent medical 
examination by a private physician was conducted for the 
purposes of evaluating the Veteran pursuant to a workman's 
compensation claim.  Findings revealed that flexion was to 60 
degrees, extension was to 30 degree, lateral side bending was 
to 30 degrees bilaterally and strait leg raising was to 90 
degrees with no sciatica.  No sensory loss in the lower 
extremities was found and knee jerks and ankle jerks were +1 
and symmetrical.  The independent private physician concluded 
that the Veteran demonstrated a moderate disability of the 
lower back and based upon this moderate disability, the 
Veteran could only do a job that allowed him to wear his 
chair back brace and required no lifting, pushing or pulling 
of anything greater than 20 pounds occasionally, and greater 
than 10 pounds repetitively, with the Veteran being allowed 
to change positions frequently.  

In a January 2007 VA examination, the Veteran reported 
symptoms of pain in the small of his back which radiated down 
both legs and up between both shoulder blades, with pain 
being a six out of 10, on a scale of one to 10, with 10 being 
the most painful.  He was taking medication, Lortab and 
Motrin, for the pain which reduced it to about a two or three 
out of 10.  The Veteran could not perform any activities 
involving significant physical exertion, bending, stooping, 
squatting or carrying heavy weights and could barely walk 
about 50 feet before he had to stop due to low back pain.  He 
had an antalgic gait.  Upon examination, the tips of the 
spinous process of the lower lumbar vertebrae were slightly 
tender on palpation.  Range of motion of the thoracolumbar 
spine revealed forward flexion to 40 degrees with pain 
starting at 35 degrees, extension to 10 degrees with pain 
starting at 10 degrees, left and right lateral flexion to 20 
degrees with pain starting at 10 degrees and left and right 
rotation to 20 degrees with pain at 10 degrees.  Repetitive 
motion reduced forward flexion to 30 degrees due to pain and 
lack of endurance.  An August 2006 private MRI of the 
lumbosacral spine was referenced which revealed chronic 
bilateral spondylolysis of L2 with anterior listhesis between 
L2 and L3 and degenerative disc disease between L2 and L4 at 
multiple levels.  The Veteran was diagnosed with degenerative 
disc disease and spondylolysis of the lumbar vertebrae.  

A February 2008 electromyography (EMG) and nerve conduction 
velocity (NCV) test revealed an abnormal study with bilateral 
moderate chronic C7 radiculopathy and right and left 
median/ulnar neuropathy.  

The Board opines that further findings relating to the 
Veteran's degenerative disc disease of the lumbar spine are 
needed to evaluate the current severity of this disability.  
See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  As the 
Veteran was last examined at the VA in January 2007, 
approximately two and a half years ago, and the Veteran's 
statements and testimony, along with the private and VA 
medical records, indicate a worsening of symptoms, the Board 
finds that a current VA examination is necessary to 
adequately evaluate the claim.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran also testified that he currently has received 
treatment from Dr. Carroll at the VA.  Those records should 
be requested.  

The Board observes that while a claim for a total disability 
rating based upon individual unemployability (TDIU) has been 
adjudicated by the RO as a separate freestanding claim based 
upon all of the Veteran's service-connected disabilities, in 
light of the recent case Rice v. Shinseki, 22 Vet. App. 447 
(2009), entitlement to TDIU is properly considered as part of 
the determination of the appropriate disability rating rather 
than as a separate claim.  As such, the Board finds that 
entitlement to a TDIU, as due to the Veteran's service-
connected degenerative disc disease of the lumbar spine is 
raised by the Veteran's statements in the record throughout 
the duration of the appeal as part of the Veteran's claim for 
an initial disability rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine.  Of 
significance, the Board notes that the Veteran has argued on 
several occasions throughout the duration of this appeal that 
his service-connected back disability has prevented him from 
working and he is thereby unemployable.  Thus, a claim for 
TDIU, as due to the Veteran's service-connected degenerative 
disc disease of the lumbar spine, should be considered in 
tandem with the Veteran's claim for an increased initial 
disability rating.  See id.  

The Board recognizes that the Veteran was previously denied 
entitlement to a TDIU due to the fact that he did not meet 
the schedular criteria under 38 C.F.R. § 4.16(a), however, 
notwithstanding the schedular criteria of 38 C.F.R. 
§ 4.16(a), a TDIU may also be considered under the 
extraschedular criteria of 38 C.F.R. § 4.16(b), where, in 
exceptional circumstances, when the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
See 38 C.F.R. § 4.16(b) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA and 
private medical treatment records 
regarding the Veteran's service- connected 
degenerative disc disease of the lumbar 
spine which are not currently in the 
claims folder since the last date of 
treatment in the record, in February 2008, 
to specifically include any treatment 
records of Dr. Carroll.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate those which are not 
duplicates with the claims folder.

2.  The RO/AMC should schedule the Veteran 
for VA orthopedic and neurological 
examinations to determine the current 
severity of his service-connected 
degenerative disc disease of the lumbar 
spine.  The claims folder must be made 
available to and reviewed by the examiner 
in connection with the examination, to 
include a copy of this remand.  All tests 
deemed necessary should be conducted.  The 
examiner(s) should provide a diagnosis of 
any lumbar spine disorders found.  

Following a comprehensive examination, the 
examiner(s) should endeavor to 
distinguish, to the extent possible, the 
symptomatology related to the Veteran's 
service-connected lumbar spine disability 
from the non service-connected cervical 
spine disability.  

After the above is completed, the 
examiner(s) is asked to provide an opinion 
as to the following:

(a)  Does the Veteran's degenerative disc 
disease of the lumbar spine result in both 
orthopedic and neurological 
manifestations?  

(b)  If separate neurological 
manifestations resulting from the 
degenerative disc disease of the lumbar 
spine are present, do any of these 
neurological manifestations involve the 
Veteran's reported pain radiating into the 
legs, groin, buttocks, lower extremities 
or upper extremities?  

The examiner(s) is asked to please list 
the neurological manifestations associated 
with degenerative disc disease of the 
lumbar spine.  

(c)  If separate neurological 
manifestations resulting from the 
degenerative disc disease of the lumbar 
spine are present, are these 
manifestations consistent with either 
complete or incomplete paralysis of the 
peripheral nerves or any other nerve 
grouping?  

If so, which nerve(s) are affected?  

If the neurological manifestations are 
found to be consistent with incomplete 
paralysis, are these symptoms tantamount 
to mild, moderate or severe incomplete 
paralysis?

(d)  Is the Veteran's degenerative disc 
disease of the lumbar spine productive of 
any incapacitating episodes?  If so, what 
is the total duration of these episodes, 
in weeks, during the past 12 months?

(e)  Finally, the examiner(s) should offer 
an opinion regarding whether the Veteran's 
service-connected degenerative disc 
disease of the lumbar spine renders him 
unable to obtain or retain substantially 
gainful employment.  If so, the 
examiner(s) should provide an approximate 
date as to when this disability rendered 
the Veteran unemployable.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


